NO. 07-07-0034-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                SEPTEMBER 6, 2007
                          ______________________________

                         In the INTEREST OF T.A.A.V., a child
                        _________________________________

              FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

                NO. 17,031; HON. J. BLAIR CHERRY, JR., PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Paula Jean Vickers appeals from the termination of her parental rights to her son

T.A.A.V. She does so by contending the evidence is legally and factually insufficient to

show that termination is in the best interest of the child. We affirm the judgment.

       Applicable Law

       The applicable standards of review are found in In re J.F.C., 96 S.W.3d 256, 266-67

(Tex. 2002) and In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We refer the litigants to those

opinions for a discussion of them.

       Moreover, we note that evidence establishing a statutory ground for termination may

also be used to support a finding that the best interest of the child warrants termination of

the parent/child relationship. In re C.H., 89 S.W.3d at 28; In re P.E.W., 105 S.W.3d 771,
779 (Tex. App.–Amarillo 2003, no pet.). The court found by clear and convincing evidence

that Vickers 1) voluntarily left the child alone or in the possession of another not the parent

and expressed an intent not to return, 2) knowingly placed or knowingly allowed the child

to remain in conditions or surroundings that endangered the physical or emotional well-

being of the child, 3) engaged in conduct or knowingly placed the child with persons who

engaged in conduct that endangered the physical or emotional well-being of the child, and

4) used a controlled substance (as defined by chapter 481 of the Texas Health and Safety

Code) in a manner that endangered the health or safety of the child and failed to complete

a court-ordered substance abuse treatment program. Vickers does not contest these

findings on appeal.

       Also noteworthy are the indicia which are known as the Holley factors. They were

considered by the court in Holley v. Adams, 544 S.W.2d 367 (Tex. 1976), to be helpful in

assessing the child’s best interest. Included among them are: 1) the desires of the child,

2) the emotional and physical needs of the child now and in the future, 3) the emotional

and physical danger to the child now and in the future, 4) the parental abilities of the

individuals seeking custody, 5) the programs available to assist those individuals to

promote the best interest of the child, 6) the plans for the child by those individuals seeking

custody, 7) the stability of the home, 8) the acts or omissions of the parent which may

indicate that the existing parent/child relationship is not a proper one, and 9) any excuse

for the acts or omissions of the parent. In re P.E.W., 105 S.W.3d at 779-80. One need

not prove that each Holley factor favors termination, id. at 780, and the list is not

exhaustive. In re C.J.F., 134 S.W.3d 343, 354 (Tex. App.–Amarillo 2003, pet. denied).

There must simply be enough evidence from which the factfinder can reasonably form a

                                              2
firm conviction or belief that the child’s best interest warrants termination. In re P.E.W.,
105 S.W.3d at 780.

        Application of Law

        Termination was sought by Denise Ann and Bobby Joe Humphrey (the Humphreys)

who wished to adopt the child. The Humphreys were unrelated to the child, but he was

often left in the care of Bobby Joe’s daughter Dasha Humphrey who was a friend of

Vickers. An affidavit of relinquishment of parental rights was executed by Vickers on April

28, 2004, with her knowledge that the Humphreys wished to permanently care for the child.

However, Vickers revoked that affidavit on May 7, 2004.1 There was evidence that Vickers

believed the child was better off with the Humphreys but that she was afraid her adopted

mother, Paula June Vickers (Paula June),2 upon whom she relied financially, would be

angry when she learned of her execution of the document. Further, there was evidence

that Paula June pressured Vickers into making the revocation.3

        Also appearing of record is evidence that Vickers was twenty three at the time of

trial, had three children by three different fathers,4 and had been married to none of them.

She not only failed to complete high school but also held only two jobs for a total of



        1
         Vickers claim ed at trial that she was incapacitated by having used crack cocaine that m orning and
that she believed she was only granting the Hum phreys tem porary custody of her son while she was going
to have to “sit . . . out” a ticket for driving without insurance which her grandm other paid on the sam e day
Vickers signed the affidavit.

        2
         Paula June Vickers was both the adopted grandm other and m other of Vickers. Paula June had
adopted Vickers’ biological m other, Sandy Holcom be, when she was two years old, and then adopted Vickers
after she was born.

        3
        W hen Paula June first learned that the Hum phreys had the child, Vickers told Paula June that he had
been taken or kidnaped and Paula June called the police.

        4
            T.A.A.V. was the m iddle child of Vickers.

                                                         3
approximately four months since 2004. So too do we find evidence that she 1) did not

maintain a permanent home as she lived off and on with her adopted mother, her biological

mother, various boyfriends, or friends, 2) had never been self-supporting, 3) lived in several

places lacking utilities, 4) used cocaine and crack cocaine from 2000 through April 2004,

often on a daily basis and while pregnant, 5) smoked and drank while pregnant with her

first child, 6) was under the influence of intoxicants when in the presence of another of her

children, 7) left T.A.A.V. on many occasions with other persons, including Dasha

Humphrey, so she (Vickers) could party or use drugs, 8) lost custody of her oldest child on

one occasion based on an allegation she had burned him with a cigarette, 9) pled guilty

and was placed on probation for food stamp fraud in October 2004, 10) attended a party

at which intoxicants were ingested days prior to pleading guilty to the food stamp charge,

11) had altered checks given to her by her adopted mother, 12) could not provide proof

that she had completed a court-ordered drug treatment program she entered in August

2004, 13) could not remember how long the drug treatment program lasted, who her

sponsor was, or any of the twelve steps involved in it, and 14) stated she had not stopped

drinking alcohol until January 2005, even though the terms of her 2004 probation required

her to do so. Other evidence revealed that Child Protective Services was called to the

home of Vickers’ biological mother when Vickers was living there with T.A.A.V. because

the living conditions were filthy. Her boyfriend’s house whereat she also lived was similarly

filthy. Once, Vickers‘ adopted mother had to retrieve T.A.A.V. and his brother from the

home of a friend of Vickers after a party was held there and all the adults had gone to

sleep leaving the children unsupervised. Finally, evidence disclosed that the Humphreys



                                              4
had cared for the child for two and one-half years before trial, made a good living, had a

satisfactory, stable home, and bonded with the child.

        Evidence that a mother cannot provide a stable, safe, and secure environment

supports a finding that it is in a child’s best interest to terminate the mother’s rights. See

Hann v. Texas Dep’t of Protective and Regulatory Services, 969 S.W.2d 77, 83-84 (Tex.

App.–El Paso 1998, pet. denied) (upholding the termination because evidence appeared

of record illustrating that the parent could not provide such an environment). And, while

some of Vickers’ conduct involved children other than T.A.A.V., a parent’s conduct directed

toward one child can support termination of parental rights as to another child even though

it did not occur in the child’s presence. In re S.A.P., 169 S.W.3d 685, 703 (Tex. App.–

Waco 2005, no pet.).

        Admittedly, at the time of trial, there was evidence that Vickers had passed three

drug tests before trial, had exercised her supervised visitation rights with the child, was

living with her adopted mother in a satisfactory home, and had possession of her other two

children.5 However, she remained financially dependent on government assistance and

her adopted mother who was 69 years old and experiencing health problems. Nor had

Vickers made effort to attend school or obtain employment.6

        Given the lack of a challenge to the statutory grounds justifying termination and the

evidence recited above, the trial court could have formed a firm belief or conviction that

termination of Vickers’ parental rights was in the best interest of the child. In re J.F.C., 96

        5
         It appears that legal custody for the oldest child rem ained with his father, although the father was
allowing Vickers to have possession of him .

        6
        Paula June stated that Vickers was learning to help in the fam ily’s pest exterm ination business, but
there was evidence that it was not a full-tim e business.
5
S.W.3d at 272 (holding that although at time of trial the mother had found work, the home

was a safe environment, and the parents were described as a loving couple, a factfinder

could reasonably form a firm conviction or belief that termination was in the child’s best

interest); In re A.C.B., 198 S.W.3d 294, 300 (Tex. App.–Amarillo 2006, no pet.) (holding

that despite evidence that at the time of trial, the mother was maintaining stable

employment and housing, keeping her home clean, paying child support, visiting her

children, and properly taking her medication, the court could have formed a firm belief that

termination was in the best interest of the child). Thus, we find the evidence both legally

and factually sufficient.

       The judgment of the trial court is affirmed.



                                                 Brian Quinn
                                                 Chief Justice




                                             6